Pee Cueiam.
This is defendants’ rule in an automobile accident case in which the action was brought to recover damages for the death of a boy nine years of age, killed by defendants’ automobile. The verdict was for $750. No complaint is made of the amount of the award, but it is contended that the evidence was insufficient to justify a verdict on the question of negligence and that the defendants’ proofs overcame the presumption of. operation arising from the ownership of the car. We think neither reason is sufficient.
The accident happened in front of a moving picture theatre in Union City. ■ The car was being driven by a man named Kashian. The proofs were that the car was proceeding just before the accident at a speed of twenty-two to twenty-five miles an hour in a crowded thoroughfare where the houses were close together; that the brakes of the car were in bad condition and that no warning was given of its approach. Of these facts there was no denial by the defendant and they were sufficient to justify an inference of negligence.
The evidence to rebut the presumption of operation was not of that satisfactory character to constitute the question one for the court rather than for the jury. Tischner v. Steinholtz, 99 N. J. L. 149. Aside from this there was evidence *275from which the jury could infer that the car was being used by the driver with the sanction of the defendant owner, and it was evidence of negligence to so authorize the use of the car in the crippled condition of its brakes.
The rule is discharged.